Title: To Thomas Jefferson from Henry Dearborn, 28 November 1804
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir, 
                     Novr. 28th. 1804
                  
                  The enclosed will shew you the proposd movements of troops, & their contemplated positions, together with our forces at the most important points. Yours,
                  
                     H. Dearborn 
                     
                  
                Enclosure
                                    
                     
                        Washington 29 Novr 1804
                     
                     
                        The following will be the disposition of the Troops in the interior and on the side of Louisiana, after the depending movements are carried into effect, viz.
                     
                     
                        One hundred men from Niagara, Seventy six from South West Point, Seventy four from Massac to Fort Adams.—One hundred Men from Detroit and Sixty two from Michilimackanac to take post opposite the mouth of the Missouri.—And One hundred Men from Fort Wilkinson to Fort Stoddart on the Mobile river, to which may be added Forty recruits from Fincastle for Fort Adams, and Sixty from Norfolk and Baltimore for New Orleans.
                     
                     
                     
                        
                           
                           
                           Niagara
                           
                           55
                           
                        
                        
                           
                           
                           Detroit
                           
                           67
                           
                        
                        
                           
                           
                           Michilimackanac
                           
                           47
                           
                        
                        
                           
                           
                           Chikago, South end of Lake Michigan
                           
                           64
                           
                        
                        
                           
                           
                           Fort Wayne
                           
                           68
                           
                        
                        
                           
                           
                           Fort Knox, Vincennes, on the Wabash
                           
                           
                              50
                           
                           
                              351
                           
                        
                        
                           Upper Louisiana, the opposite bank of the Missisippi & Tennissee
                           {
                           Opposite the mouth of the Missouri
                           
                           162
                           
                        
                        
                           St Louis
                           
                           54
                           
                        
                        
                           Kaskaskia, Massac and New Madrid
                           
                           73
                           
                        
                        
                           Tennessee river S. Wst point Yellico & the crossings
                           
                           130
                           
                        
                        
                           Fort Wilkinson
                           
                           67
                           
                        
                        
                           Chickasaw Bluffs & Arkansa
                           {
                           
                              
                                  24
                           
                           
                              510
                           
                        
                        
                           In New Orleans district and at Fort Adams & on the Mobile.
                           {
                           Fort Adams on the Missisippi below Natchez
                           285
                           
                        
                        
                           Ouachita, Apelousa and Atakapas
                           75
                           
                        
                        
                           Natchitoches
                           70
                           
                        
                        
                           Placquamines
                           73
                           
                        
                        
                           New Orleans   
                                 
                                 
                              1039
                           
                           512
                           
                        
                        
                           Fort Stoddert
                           
                           
                              
                                  170
                           
                           
                              1185
                           
                        
                        
                           
                           
                           The above disposition is founded on the most recent Returns, but allowance must be made for intervening casualties
                        
                     
                  
                  
               